The opinion of the Court was delivered by
Withers, J.
The motion was to amend a writ in slander— the same charged to have been uttered and published of and concerning the wife — by striking out the name of the wife, and inserting such words as would make the husband sole plaintiff for slanderous words alleged to have been spoken of the wife. This motion, for such amendment, was refused, and this Court is asked to reverse that judgment.
The conclusive question presents itself, Why grant an amendment which, when granted, cannot save the action? The writ would be as faulty as before, for the wife must be joined in just such an action as, when amended, it describes.
We do not enter upon a discussion as to the power of the Circuit Court to grant leave to amend process of capias. We do not renounce the exercise of that power within the limits heretofore set to it by our own adjudged cases, or by any practice derivable from a proper source. One instance of its exercise will be seen in Emmons vs. Bailey, 1 Strob. 422. In the present instance, however, it seems clear to the Court that the Circuit Court was right, and the motion here is refused.
O’Neall, Wardlaw, Whitner, Glover and Munro, JJ. concurred.
Motion refused.